DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,638,954. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the present application.  Claims 21 and 31 disclose an apparatus including a magnetic tracking system, a probe having a distal end, contact sensor and magnetic detector, as well as a processor which receives, verifies, and registers.  These structures and the corresponding functions are also disclosed in the patent.  The patent additionally discloses in claim 1, verifying that the predetermined range is 20kΩ - 40 kΩ when the impedance is measured at 20kHz; however, the claim anticipates claims 21 and 31 of the present applicant.  Claim 22 of the present invention corresponds to claim 2 of the patent. Claim 23 of the present invention corresponds to claim 3 of the patent.  Claim 24 of the present invention corresponds to claim 4 of the patent.  Claim 25 of the present invention corresponds to claim 5 of the patent.  Claim 26 of the present application is the method corresponding to claim 6 of the patent.  The claim limitations of the patent anticipate the claim limitations of claim 26 for similar reasons as set forth with respect to claim 21.  Claim 27 of the present invention corresponds to claim 7 of the patent.  Claim 28 of the present invention corresponds to claim 8 of the patent.  Claim 29 of the present invention corresponds to claim 9 of the patent.  Claim 30 of the present invention corresponds to claim 10 of the patent.  The dependent claims of the present invention and the corresponding dependent claims of the patent disclose the same subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 has been amended to disclose “the magnetic tracking system having a first coordinate frame” in section (a).  Claim 31 also discloses “a coordinate frame of the magnetic tracking system” in section (iii).  It is unclear as to whether “a coordinate frame” is supposed to refer back to “a first coordinate frame”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21, 23-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timinger (2010/0063387) in view of Govari et al (2011/0137153) and further in view of Sutherland et al (2004/0111183).
	Regarding claim 21, Timinger discloses an apparatus, comprising:
a magnetic tracking system configured to generate a magnetic field in a vicinity of a body of a living subject (claim 21; [0036]), the magnetic tracking system having a first coordinate frame of reference in relation to the body of the living subject (spatial coordinates of the at least on marker which are attached to the skin and thereby a “coordinate frame of reference in relation to the body” – [0014]);
a probe (pointing device 40) comprising:
a distal end configured to be brought into contact with a surface of the body at one or more predetermined feature locations (markers 2) on a surface of the body (fig.1);
a contact sensor, located within the distal end and configured to output first signals indicative of a quality of the contact between the distal end with the body at the one or more predetermined feature locations (claims 12, sensor 42, claim 14);
a magnetic detector, located within the distal end and configured to output second signals in response to the magnetic field that are indicative of respective positions of the one or more predetermined feature locations in the first coordinate frame (spatial coordinates – [0011]; [0036])
a processor configured to:
receive a tomographic image of the living subject having a second coordinate frame of reference including the predetermined feature locations ([0019], image coordinates of the marker - abstract);
verify, based on the quality of the contact indicated by the first signals, that the detected respective positions of the one or more predetermined feature locations are valid ([0005];[0010])
responsive to verifying the one or more predetermined feature locations are valid, record a location for each of the one or more predetermined feature locations in the first coordinate frame (the detection of a “good” positioning can be used to automatically measure and store the corresponding position of the pointing device and/or marker – [0010]);
register the second coordinates, associated with the tomographic image, with the first coordinates, associated with the magnetic tracking system, using the location of the one or more predetermined feature locations (when the spatial coordinates x, y, z of all markers are known, the workstation can register them with the corresponding image coordinates – [0038]).
Timinger fails to explicitly disclose wherein the contact sensor comprises an electrode, and verifying that an impedance measured by the electrode on contact with each of the predetermined feature locations lies within a predetermined range.
However, Govari et al teach in the same medical field of endeavor, wherein the contact sensor comprises an electrode (claim 23), and verifying that an impedance measured by the electrode on contact with each of the predetermined feature locations lies within a predetermined range (contact quality may be verified by other means, such as measurement of electrical impedance. May data points are acquired only when the contact quality is within the desired range – [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the contact sensor and verification of Timinger with an electrode and monitoring impedance as it would provide verification of contact using a known parameter of impedance.
Timinger as modified by Govari fail to explicitly disclose register the second coordinate frame, associated with the tomographic image, with the first coordinate frame associated with the magnetic tracking system.
However, Sutherland et al disclose register a second coordinate frame with a first coordinate frame ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify registering of the second coordinates, associated with the tomographic image, with the first coordinates associated with the magnetic tracking system of Timinger et al as modified by Govari with registering a second coordinate frame with the first coordinate frame of Sutherland et al as it would provide accurate positioning information of a patient with respect to an image.
Regarding claims 23 and 28, Timinger discloses further comprising a handle connected to the probe so as to form a rigid probe assembly (handle 43, [0042]).
Regarding claims 24 and 29, Timinger discloses wherein the one or more predetermined feature locations are selected to be visible to a naked eye of a user of the probe (markers 2, fig.1).
Regarding claims 25 and 30, Timinger discloses wherein the one or more predetermined feature locations are selected to be immobile on the surface of the body (markers are attached to skin of a patient – [0015]).
Regarding claim 26, Timinger discloses an apparatus, comprising:
(a)	generating, with a magnetic tracking system, a magnetic field in a vicinity of a body of a living subject (claim 21; [0036]), the magnetic tracking system having a first coordinate frame of reference in relation to the body of the living subject (spatial coordinates of the at least on marker which are attached to the skin and thereby a “coordinate frame of reference in relation to the body” – [0014]);
(b)	bringing a distal end of a probe into contact with a surface of the body at one or more predetermined feature locations such that the distal end physically touches the surface of the body (fig.1; tip touches a marker – [0043]), the probe (pointing device 40) comprising:
(i)	a contact sensor, located within the distal end and configured to output first signals indicative of a quality of the physical touching between the distal end with the one or more predetermined feature locations on the surface of the body (claims 12, sensor 42, claim 14);
a magnetic detector, located within the distal end and configured to output second signals in response to the magnetic field that are indicative of respective positions of the one or more predetermined feature locations in the first coordinate frame (spatial coordinates – [0011]; [0036])
(c)	receiving a tomographic image of the living subject having a second coordinate frame of reference including the predetermined feature locations ([0019], image coordinates of the marker - abstract);
verifying, based on the quality of the contact indicated by the first signals, that the detected respective positions of the one or more predetermined feature locations are valid ([0005];[0010])
responsive to verifying the one or more predetermined feature locations are valid, record a location for each of the one or more predetermined feature locations in the first coordinate frame (the detection of a “good” positioning can be used to automatically measure and store the corresponding position of the pointing device and/or marker – [0010]); and
registering the second coordinates, associated with the tomographic image, with the first coordinates, associated with the magnetic tracking system, using the location of the one or more predetermined feature locations (when the spatial coordinates x, y, z of all markers are known, the workstation can register them with the corresponding image coordinates – [0038]).
Timinger fails to explicitly disclose wherein the contact sensor comprises an electrode, and verifying that an impedance measured by the electrode on contact with each of the predetermined feature locations lies within a predetermined range.
However, Govari et al teach in the same medical field of endeavor, wherein the contact sensor comprises an electrode (claim 23), and verifying that an impedance measured by the electrode on contact with each of the predetermined feature locations lies within a predetermined range (contact quality may be verified by other means, such as measurement of electrical impedance. May data points are acquired only when the contact quality is within the desired range – [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the contact sensor and verification of Timinger with an electrode and monitoring impedance as it would provide verification of contact using a known parameter of impedance.
Timinger as modified by Govari fail to explicitly disclose register the second coordinate frame, associated with the tomographic image, with the first coordinate frame associated with the magnetic tracking system.
However, Sutherland et al disclose register a second coordinate frame with a first coordinate frame ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify registering of the second coordinates, associated with the tomographic image, with the first coordinates associated with the magnetic tracking system of Timinger et al as modified by Govari with registering a second coordinate frame with the first coordinate frame of Sutherland et al as it would provide accurate positioning information of a patient with respect to an image.
Claims 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timinger (2010/0063387) in view of Govari et al (2011/0137153) and further in view of Sutherland et al (2004/0111183) as applied to claims 21 and 26 above, and further in view of Abiko et al (8,031,916).
Regarding claims 22 and 27, Timinger as modified by Govari et al and Sutherland et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the predetermined range is evaluated in response to a position of a grounding element on the surface of the body, and in response to a degree of contact of the grounding element with the surface.
However, Abiko et al teach in the same medical field of endeavor, wherein the predetermined range is evaluated in response to a position of a grounding element on the surface of the body, and in response to a degree of contact of the grounding element with the surface (claim 6).
It would have been obvious before the effective filing date of the invention to modify the predetermined range of Timinger as modified by Govari et al and Sutherland et al with in response to the degree of contact of the grounding element as it would provide monitoring of the body relative to the detecting surface.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timinger (2010/0063387) in view of Sutherland et al (2004/0111183).
	Regarding claim 21, Timinger discloses an apparatus, comprising:
a magnetic tracking system configured to generate a magnetic field in a vicinity of a body of a living subject (claim 21; [0036]), the magnetic tracking system having a first coordinate frame of reference in relation to the body of the living subject (spatial coordinates of the at least on marker which are attached to the skin and thereby a “coordinate frame of reference in relation to the body” – [0014]);
a probe (pointing device 40) comprising:
a distal end configured to be brought into contact with a surface of the body at one or more predetermined feature locations (markers 2) on a surface of the body (fig.1);
a contact sensor, located within the distal end and configured to output first signals indicative of a quality of the contact between the distal end with the body at the one or more predetermined feature locations (claims 12, sensor 42, claim 14);
a magnetic detector, located within the distal end and configured to output second signals in response to the magnetic field that are indicative of respective positions of the one or more predetermined feature locations in the coordinate frame of the magnetic tracking system (spatial coordinates – [0011]; [0036])
a processor configured to:
receive a tomographic image of the living subject having a second coordinate frame of reference including the predetermined feature locations ([0019], image coordinates of the marker - abstract);
verify, based on the quality of the contact indicated by the first signals, that the detected respective positions of the one or more predetermined feature locations are valid ([0005];[0010])
responsive to verifying the one or more predetermined feature locations are valid, record a location for each of the one or more predetermined feature locations in the first coordinate frame (the detection of a “good” positioning can be used to automatically measure and store the corresponding position of the pointing device and/or marker – [0010]);
register the second coordinates, associated with the tomographic image, with the first coordinates, associated with the magnetic tracking system, using the location of the one or more predetermined feature locations (when the spatial coordinates x, y, z of all markers are known, the workstation can register them with the corresponding image coordinates – [0038]).
Timinger fails to explicitly disclose wherein the contact sensor comprises an electrode, and verifying that an impedance measured by the electrode on contact with each of the predetermined feature locations lies within a predetermined range.
However, Govari et al teach in the same medical field of endeavor, wherein the contact sensor comprises an electrode (claim 23), and verifying that an impedance measured by the electrode on contact with each of the predetermined feature locations lies within a predetermined range (contact quality may be verified by other means, such as measurement of electrical impedance. May data points are acquired only when the contact quality is within the desired range – [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the contact sensor and verification of Timinger with an electrode and monitoring impedance as it would provide verification of contact using a known parameter of impedance.
Timinger as modified by Govari fail to explicitly disclose register the second coordinate frame, associated with the tomographic image, with the first coordinate frame associated with the magnetic tracking system.
However, Sutherland et al disclose register a second coordinate frame with a first coordinate frame ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify registering of the second coordinates, associated with the tomographic image, with the first coordinates associated with the magnetic tracking system of Timinger et al as modified by Govari with registering a second coordinate frame with the first coordinate frame of Sutherland et al as it would provide accurate positioning information of a patient with respect to an image.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive. 
Regarding the Double Patenting Rejection of claims 21-31, Applicant requests reconsideration in view of the present amendments.
Examiner’s position is Applicant has not provided any specific remarks regarding how the amended limitations are non-obvious variants of the claims set forth in U.S. Patent 10,638,954.  Examiner’s position is the amended registration of a first coordinate frame of the magnetic tracking system with the second coordinate frame of the tomographic image is an obvious variant of registering the first coordinate frame of the magnetic tracking system with the tomographic image as the tomographic image has its own coordinates.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793